Third District Court of Appeal
                               State of Florida

                           Opinion filed July 20, 2016.

                               ________________

                                No. 3D16-1109
                          Lower Tribunal No. 15-15284
                              ________________

                             D.L.C., the Father,
                                   Appellant,

                                       vs.

 Department of Children and Families and the Guardian ad Litem
                           Program,
                                   Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Cindy S.
Lederman, Judge.

      Law Office of Richard F. Joyce, P.A., and Richard F. Joyce, for appellant.

      Karla Perkins, for the Department of Children and Families; Laura J. Lee
(Sanford), for the Guardian ad Litem Program, for appellees.

Before SUAREZ, C.J., and ROTHENBERG, and FERNANDEZ, JJ.

      FERNANDEZ, J.

      Based upon appellees Department of Children and Families, et al.,’s

Concession of Error, we reverse the Order of Default on the Motion for
Supplemental Findings rendered on April 6, 2016, and remand to allow the

Department to proceed with an evidentiary hearing pursuant to Florida Rule of

Juvenile Procedure 8.347 and section 39.507(7)(b), Florida Statutes (2015).

      Reversed and remanded for further proceedings.




                                        2